11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT


Enrique Roberto Villarreal a/k/a                  * From the 350th District
Henry Villarreal a/k/a Henry                        Court of Taylor County,
Robert Villarreal,                                  Trial Court No. 8858-D.

Vs. No. 11-12-00364-CR                             * May 16, 2013

The State of Texas,                               * Per Curiam Memorandum Opinion
                                                    (Panel consists of: Wright, C.J.,
                                                    McCall, J., and Willson, J.)

     This court has considered Appellant=s motion to withdraw his notice of appeal and
dismiss his appeal and concludes that the motion should be granted. Therefore, in
accordance with this court=s opinion, the appeal is dismissed.